DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 16-36, 38, and 39 remain pending.
(b) Claims 1-15, 37, and 40 have been canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. 
The Examiner finds the Applicant’s arguments (received on 02/22/2021) on pages 15-17 persuasive. As the Applicant states, Cerniar does not disclose or suggest that a position of a standpoint and orientation of the total station is calculated at different positions of a construction machine, or that the total station provides data prior to its calibration which describe a direction and/or distance of a reflector on the construction machine at the different positions of the construction machine. Moreover, Cerniar does not disclose or suggest that such calculations are provided to total station for its calibration. 
Additionally, the Examiner agrees with the Applicant’s assertion that the modified controller based on the teachings of Engels and Cerniar would need to be further modified to coordinate data transmissions and perform calculations according to the 
As a result, Buehlmann, Engels, and Cerniar separately and combined do not teach all the limitations of claim 16. Independent claims 25 and 29 recite limitations similar to those indicated above for claim 16 and are considered allowable for the same reasons. Dependent claims 17-24, 26-28, 30-36, and 38-39 are allowable for depending upon allowable claims 16, 25 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667        

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667